Smuth, J.,
delivered tbe opinion of tbe court.
In tbe court below tbe defendant requested and was refused tbe following instruction: “Tbe jury are instructed, for tbe defendant in this case, that if there arise from tbe evidence two reasonable theories, one favorable to tbe state and tbe other favorable to tbe defendant, it is their duty to accept tbe theory favorable to tbe defendant and acquit him, although tbe theory favorable to tbe state is tbe more reasonable and supported by tbe stronger evidence.”
Even if it should be beld that tbis instruction correctly announced' tbe law, its refusal does not constitute reversible error, for tbe reason that tbe court charged the jury over and over again, in several instructions, to give tbe defendant the benefit ■of every reasonable doubt," and that they could not find him guilty unless bis guilt was proven beyond all reasonable doubt. The defendant was therefore given tbe full benefit of this principle of law." Tbis instruction seems to have been approved, along with several others, in tbe case of Thompson v. State, 83 Miss. 287, 35 South. 689. That case was properly decided, independent of what view tbe court may have taken of this particular instruction.
*96It rarely happens on the trial of a criminal case that two reasonable theories, one favorable'to the state and the other favorable to the defendant, do not arise out of and to some extent find support in the evidence. If acted upon literally by juries, this instruction in most cases would amount to a peremptory instruction to find the defendant not guilty. The court below, therefore, not only committed no reversible error in refusing this-instruction, but committed no error at all.

Affirmed.